United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-1534
                                    ___________

Michael Jacobson,                      *
                                       *
             Petitioner,               *
                                       * Petition for Review of
       v.                              * an Order of the United States
                                       * Department of Agriculture.
Ann Veneman, Secretary, United         *
States Department of Agriculture,      *    [UNPUBLISHED]
                                       *
             Respondent.               *
                                  ___________

                           Submitted: August 30, 2001
                               Filed: September 4, 2001
                                   ___________

Before HANSEN, FAGG, and BEAM, Circuit Judges.
                            ___________

PER CURIAM.

       Michael Jacobson petitions this court for review of the United States Department
of Agriculture’s (USDA’s) decision not to hold a referendum on its beef checkoff
program. Because we lack jurisdiction to review the USDA’s decision, we dismiss the
petition without prejudice.

       Absent a statutory provision conferring jurisdiction upon the courts of appeals,
the district courts have exclusive jurisdiction to review those agency decisions subject
to judicial review. See Jaunich v. United States Commodity Futures Trading Comm’n,
50 F.3d 518, 520 (8th Cir. 1995); Noland v. United States Civil Serv. Comm’n, 544
F.2d 333, 334 (8th Cir. 1976) (per curiam). The Beef Promotion and Research Act, 7
U.S.C. §§ 2901-2911, which governs the beef checkoff program, does not include such
a grant of jurisdiction.

      Accordingly, we dismiss the petition without prejudice.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-